Case 2:88-bk-10553-ER        Doc 91 Filed 02/26/21 Entered 02/26/21 15:05:15                   Desc
                              Main Document Page 1 of 4




                                                                     FILED & ENTERED

                                                                           FEB 26 2021

                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
                                                                      BY gonzalez DEPUTY CLERK




                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             LOS ANGELES DIVISION


In re:     John Thymes and Shirley Thymes,       Case No.: 2:88-bk-10553-ER
           Debtors.                              Chapter: 7
                                                 MEMORANDUM OF DECISION
                                                 DENYING MOTION TO VACATE
                                                 DISMISSAL ORDER
                                                 [RELATES TO DOC. NO. 90]

                                                 [No hearing required pursuant to Federal Rule
                                                 of Civil Procedure 78(b) and Local Bankruptcy
                                                 Rule 9013-1(j)(3)]

    The Court has reviewed a motion seeking to vacate the dismissal of the above-captioned case
(the “Motion”)1 filed in pro se by Jeremiah White, Ryane-Lisa White, and Patrice Pigram
(collectively, the “Movants”). Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),2 the Court
finds this matter to be suitable for disposition without oral argument. For the reasons set forth
below, the Motion is DENIED.




1
  Doc. No. 90.
2
 Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
Case 2:88-bk-10553-ER         Doc 91 Filed 02/26/21 Entered 02/26/21 15:05:15              Desc
                               Main Document Page 2 of 4



I. Background
    Debtors filed a voluntary Chapter 7 petition on May 17, 1988 (the “Chapter 7 Case”). The
Chapter 7 Case was dismissed on July 18, 1989 (the “Dismissal Order”). The official record of
the Chapter 7 Case has been destroyed.
    On October 5, 2015, the Court denied the Debtors’ motion for relief from the Dismissal
Order (the “Motion for Relief”).3 On February 1, 2016, the Court denied a motion for
reconsideration filed by the Debtors that essentially restated the arguments made in the Motion
for Relief (the “First Motion for Reconsideration”).4
    The Debtors appealed the denials of the Motion for Relief and First Motion for
Reconsideration to the Bankruptcy Appellate Panel (the “BAP”). On November 9, 2016, the
BAP affirmed the Bankruptcy Court’s refusal to vacate the Dismissal Order and to reinstate the
Chapter 7 Case.5
    The Debtors appealed the BAP’s affirmance of the Bankruptcy Court’s orders to the Ninth
Circuit Court of Appeals. On January 11, 2017, the Ninth Circuit dismissed the appeal based on
the Debtors’ failure to pay docketing and filing fees.6
    On December 13, 2019, the Court issued a memorandum of decision (the “Dec. 2019
Memorandum”)7 and corresponding order denying three motions filed by the Debtors that, taken
together, amounted to a second request for reconsideration of the denial of the Motion for Relief
(the three motions collectively, the “Second Motion for Reconsideration”).8 In the Dec. 2019
Memorandum, the Court found that the Second Motion for Reconsideration was not “made
within a reasonable time,” as required by Civil Rule 60(b).9 The Court found that even if it were
to overlook the untimely filing of the Second Motion for Reconsideration, the Debtors had not
shown that they were entitled to relief from the Dismissal Order:

       The Debtors argue that the Dismissal Order should be set aside so that they can pursue
       relief for alleged violations of the automatic stay. However, all of the alleged stay
       violations identified in the [Second Motion for Reconsideration] occurred either before
       the Chapter 7 Case was filed or after the Chapter 7 Case was dismissed. The Chapter 7
       Case was pending between May 17, 1988 and July 18, 1989. The State Court Judgment,
       which the Debtors allege is void as a violation of the automatic stay, was issued on
       October 16, 1991, long after the automatic stay had terminated as a result of the
       Dismissal Order. Similarly, the February 7, 1991 foreclosure sale of the Property also
       occurred well after the automatic stay had terminated.

Dec. 2019 Memorandum at 3.




3
  See Doc. Nos. 4, 6, 28, 31, and 32 (Motion for Relief) and Doc. No. 34 (order denying Motion
for Relief).
4
  See Doc. No. 44 (order denying First Motion for Reconsideration).
5
  Doc. No. 63.
6
  Doc. No. 66.
7
  Doc. No. 74.
8
  Doc. Nos. 70–73.
9
  Dec. 2019 Memorandum at 3.
Case 2:88-bk-10553-ER          Doc 91 Filed 02/26/21 Entered 02/26/21 15:05:15               Desc
                                Main Document Page 3 of 4



    On March 25, 2020, the Court issued a memorandum of decision (the “Mar. 2020
Memorandum”)10 and corresponding order denying the Debtor’s third request for reconsideration
of the denial of the Motion for Relief (the “Third Motion for Reconsideration”).11 The Court
explained that the Third Motion for Reconsideration did nothing more than restate arguments
previously presented to the Court, and that the Debtors had failed to show any grounds for
reconsideration of the Court’s prior rulings, such as a change in controlling law, newly
discovered evidence, or an error of fact or law.12
    On November 25, 2020, the Court issued a memorandum of decision (the “Nov. 2020
Memorandum”)13 and corresponding order denying the Debtor’s fourth request for
reconsideration of the denial of the Motion for Relief (the “Fourth Motion for Reconsideration”).
The Court found that the Fourth Motion for Reconsideration, like the Third Motion for
Reconsideration, merely restated arguments that the Court had previously considered and
rejected.14
    Aside from the fact that it was filed by Movants rather than the Debtors, the instant Motion is
similar to the First, Second, Third, and Fourth Motions for Reconsideration.15 Movants argue
that the Dismissal Order should be vacated and that the case should be reinstated as a result of an
alleged violation of the automatic stay. Movants do not explain how they have standing to seek
relief on account of the alleged stay violation.

II. Findings and Conclusions
A. Movants Have Failed to Establish Standing
   Movants have failed to establish that they have standing to seek vacatur of the Dismissal
Order.16 To establish the standing necessary to invoke the Court’s jurisdiction, Movants must
demonstrate the following:

     1) an “injury in fact”—an invasion of a legally protected interest which is (a) concrete and
        particularized … and (b) “actual or imminent, not ‘conjectural’ or ‘hypothetical’”;

10
   Doc. No. 81.
11
   Doc. Nos. 79–80.
12
   Mar. 2020 Memorandum at 2–3.
13
   Doc. No. 86.
14
   Nov. 2020 Memorandum at 3–4.
15
   It appears that Movants may be acting in concert with the Debtors. The formatting and style of
the Motion bears substantial similarity to the First, Second, Third, and Fourth Motions for
Reconsideration.
16
   At certain points, the Motion seeks reopening of the Chapter 7 case, as opposed to vacatur of
the Dismissal Order. “The Ninth Circuit has held that a ‘dismissed’ case cannot be reopened
under § 350(b) because it was not ‘closed’ under § 350(a) following the administration of the
estate.” Goldenberg v. Deutsche Bank Nat’l Trust Co. (In re Papazov), No. BAP CC-12-1584-
KICLD, 2013 WL 2367802, at *9 (B.A.P. 9th Cir. May 30, 2013), aff'd, 610 F. App'x 700 (9th
Cir. 2015); see also Armel Laminates, Inc. v. Lomas & Nettleton Co. (In re Income Prop.
Builders, Inc.), 699 F.2d 963, 965 (9th Cir.1982) (per curiam). Consistent with its obligation to
construe pro se pleadings liberally, see Erickson v. Pardus, 551 U.S. 89, 94 (2007), the Court
treats the Motion as a request to vacate the Dismissal Order rather than a request to reopen the
case.
Case 2:88-bk-10553-ER          Doc 91 Filed 02/26/21 Entered 02/26/21 15:05:15              Desc
                                Main Document Page 4 of 4



   2) a causal connection between the injury and the conduct complained of—the injury has to
      be “fairly … trace[able] to the challenged action of the defendant, and not … th[e] result
      [of] the independent action of some third party not before the court”; and
   3) it must be “likely,” as opposed to merely “speculative,” that the injury will be “redressed
      by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1994) (internal citations omitted, and
numbering added by the Court).
    Movants argue that vacatur of the Dismissal Order is warranted as a result of an alleged
violation of the automatic stay. Movants have not explained how they were injured as a result of
the alleged stay violation. By failing to demonstrate how vacatur of the Dismissal Order would
redress an injury that they have suffered, Movants have not shown that they have standing to
invoke the Court’s jurisdiction.

B. Even if the Court Were to Disregard the Standing Issue, the Court Has Previously
Found Allegations Regarding the Automatic Stay to Be Without Merit
    Even if the Court were to disregard the standing issue, the Court has previously found
allegations that the automatic stay was violated in the Debtors’ case to be without merit. As set
forth in the portions of the Dec. 2019 Memorandum excerpted above, all of the alleged stay
violations identified by the Debtors in the prior Motions for Reconsideration occurred at times
when the automatic stay was not in effect. Nothing in the Motion indicates that the Court’s prior
finding was in error.

III. Conclusion
   Based upon the foregoing, the Motion is DENIED. The Court will enter an order consistent
with this Memorandum of Decision.
                                            ###




     Date: February 26, 2021
